Exhibit 10.1

 

FOURTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated to be effective as of January 3, 2017 (the “Amendment
Effective Date”), is entered into by and among CARDTRONICS plc, an English
public limited company (the “Parent”), the other Obligors (as defined in the
Credit Agreement defined below) party hereto, the Lenders (as defined below)
party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent for the
Lenders (the “Agent”).

 

PRELIMINARY STATEMENT

 

WHEREAS, the Parent, the other Obligors party thereto, the lenders party thereto
(the “Lenders”) and the Agent are parties to that certain Amended and Restated
Credit Agreement dated as of April 24, 2014 (as amended, the “Credit
Agreement”); and

 

WHEREAS, the Parent has requested that the Agent and the Lenders amend
Section 2.19 of the Credit Agreement in order to permit the aggregate
Commitments to be increased to $600,000,000 and, in connection therewith, each
of JPMorgan Chase Bank, N.A., Bank of America, N.A., Wells Fargo Bank, N.A. and
Compass Bank (each an “Increasing Lender” and collectively, the “Increasing
Lenders”) have agreed to increase their respective Commitments as set forth on
Schedule 2.01 attached hereto, subject to the terms and conditions set forth
herein, such that, after giving effect to this Amendment, the aggregate
Commitments shall equal $600,000,000; and

 

WHEREAS, the Agent and the Lenders party hereto are willing to agree to such
requests subject to the terms and conditions set forth herein, provided that the
Obligors ratify and confirm all of their respective obligations under the Credit
Agreement and the other Loan Documents;

 

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1.                                      Defined Terms.  Unless otherwise defined
herein, capitalized terms used herein have the meanings assigned to them in the
Credit Agreement.

 

2.                                      Amendments to Credit Agreement.

 

(a)                                 Section 2.19 of the Credit Agreement is
hereby amended to restate clause (ii) of the first sentence thereof in its
entire as follows:

 

“(ii) no extension of new Commitments or increase in existing Commitments, in
each case, pursuant to this paragraph may result in the aggregate Commitments
exceeding $600,000,000,”

 

(b)                                 Schedule 2.01 to the Credit Agreement is
hereby amended to read in its entirety as set forth on Schedule 2.01 attached
hereto.

 

--------------------------------------------------------------------------------


 

3.                                      Conditions Precedent.  This Amendment
shall be effective as of the Amendment Effective Date upon satisfaction of the
following conditions precedent:

 

(a)                                 no Default or Event of Default shall exist;

 

(b)                                 the Agent shall have received counterparts
of this Amendment, duly executed by the Borrowers, the other Obligors party
hereto and the Majority Lenders (including each Increasing Lender);

 

(c)                                  the Agent shall have received a
certificate, dated as of the Amendment Effective Date and executed by a
Financial Officer, to the effect that the conditions set forth in paragraphs
(a), (b) and (d) of Section 4.02 of the Credit Agreement are satisfied (with all
references in such paragraphs to a Borrowing being deemed to be references to
the increase of Commitments effected hereby and attaching resolutions of the
Borrowers approving such increase);

 

(d)                                 to the extent requested by any Increasing
Lender pursuant to Section 2.09(d) of the Credit Agreement, the Agent shall have
received for each such Lender, an amended and restated promissory note
reflecting such Lender’s increased Commitment; and

 

(e)                                  the Agent and the Increasing Lenders shall
have received all fees and other amounts due and payable on or prior to the date
hereof, including the reasonable fees and expenses of legal counsel to the
Agent.

 

4.              Condition Subsequent.  If, on or before January 10, 2017, the
Parent shall not have consummated the acquisition of DirectCash Payments Inc.
(the “Acquisition”) in accordance with the applicable conditions set forth in
the Credit Agreement, including, without limitation, Section 6.11 thereof, then,
on or before January 17, 2017, the Parent shall (a) reduce the Commitments to an
aggregate amount not to exceed $375,000,000 and (b) prepay the Loans in the
amount necessary to cause the total Revolving Credit Exposures to be less than
such reduced Commitments, such reduction and prepayment to be made in accordance
with the terms of Section 2.08 and Section 2.10 of the Credit Agreement,
respectively.  Concurrently with such reduction in the Commitments and
prepayment of the Loans, clause (ii) of Section 2.19 of the Credit Agreement
shall be automatically amended to read as follows: “(ii) no extension of new
Commitments or increase in existing Commitments, in each case, pursuant to this
paragraph may result in the aggregate Commitments exceeding $500,000,000.”  In
consideration of the foregoing, each of the Increasing Lenders agrees to waive
the condition to its commitment and agreement that is set forth in clause
(iii) of the fourth paragraph of the Commitment Letter dated September 30, 2016,
among the Parent and the Increasing Lenders, as amended.

 

5.                                      Ratification.  Each Obligor hereby
ratifies all of its Obligations under the Credit Agreement and each of the Loan
Documents to which it is a party, and agrees and acknowledges that the Credit
Agreement and each of the other Loan Documents to which it is a party are and
shall continue to be in full force and effect as amended and modified by this
Amendment.  Nothing in this Amendment extinguishes, novates or releases any
right, claim, lien, security interest or entitlement of any of the Lenders or
the Agent created by or contained in any

 

2

--------------------------------------------------------------------------------


 

of such documents nor is any Obligor released from any covenant, warranty or
obligation created by or contained herein or therein.

 

6.                                      Representations and Warranties.  Each
Obligor hereby represents and warrants to the Lenders and the Agent that
(a) this Amendment has been duly executed and delivered on behalf of such
Obligor, (b) this Amendment constitutes a valid and legally binding agreement
enforceable against such Obligor in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law, (c) the representations and warranties contained in the
Credit Agreement and the other Loan Documents to which it is a party are true
and correct on and as of the date hereof in all material respects as though made
as of the date hereof, except for such representations and warranties as are by
their express terms limited to a specific date, in which case such
representations and warranties were true and correct in all material respects as
of such specific date; provided that, in either case, to the extent any such
representation and warranty is qualified by Material Adverse Effect or
materiality qualifier, such representation and warranty is true and correct in
all respects, (d) no Default or Event of Default exists under the Credit
Agreement or under any other Loan Document or will result immediately upon
giving effect to this Amendment and (e) the execution, delivery and performance
of this Amendment has been duly authorized by such Obligor.

 

7.                                      Counterparts.  This Amendment may be
signed in any number of counterparts, which may be delivered in original,
facsimile or electronic form each of which shall be construed as an original,
but all of which together shall constitute one and the same instrument.

 

8.                                      Governing Law.  This Amendment shall be
construed in accordance with and governed by the Law of the State of New York
without regard to any choice-of-law provisions that would require the
application of the law of another jurisdiction.

 

9.                                      Amendment is a Loan Document; References
to the Credit Agreement.  This Amendment is a Loan Document, as defined in the
Credit Agreement.  All references in the Credit Agreement to “this Agreement”
mean the Credit Agreement as amended by this Amendment.

 

10.                               Final Agreement of the Parties.  THIS
AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Signature pages follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

 

BORROWERS:

 

 

 

CARDTRONICS PLC

 

 

 

 

 

 

 

By:

/s/ Todd Ruden

 

Name:

Todd Ruden

 

Title:

Treasurer

 

 

 

 

 

 

 

CARDTRONICS HOLDINGS LIMITED

 

 

 

 

 

 

 

By:

/s/ E. Brad Conrad

 

Name:

E. Brad Conrad

 

Title:

Director

 

 

 

 

 

 

 

CATM HOLDINGS LLC

 

 

 

 

 

 

 

By:

/s/ E. Brad Conrad

 

Name:

E. Brad Conrad

 

Title:

Chief Accounting Officer

 

 

 

 

 

 

 

CARDTRONICS USA, INC.

 

 

 

 

 

 

 

By:

/s/ Todd Ruden

 

Name:

Todd Ruden

 

Title:

EVP, Financial Planning & Treasurer

 

 

 

 

 

 

 

CARDTRONICS EUROPE LIMITED

 

 

 

 

 

 

 

By:

/s/ Jana Hile

 

Name:

Jane Hile

 

Title:

Director

 

 

 

 

[Continued on following page]

 

Signature Page to Fourth Amendment to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CARDTRONICS UK LIMITED

 

 

 

 

 

 

 

By:

/s/ Jana Hile

 

Name:

Jane Hile

 

Title:

Director

 

Signature Page to Fourth Amendment to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CREDIT FACILITY GUARANTORS:

 

 

 

 

 

 

CARDTRONICS, INC.

 

 

 

 

 

 

By:

/s/ Todd Ruden

 

Name:

Todd Ruden

 

Title:

EVP, Financial Planning & Treasurer

 

 

 

 

 

 

 

ATM NATIONAL, LLC

 

 

 

 

 

 

By:

/s/ Todd Ruden

 

Name:

Todd Ruden

 

Title:

Treasurer

 

Signature Page to Fourth Amendment to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CFC GUARANTORS:

 

 

 

 

 

SUNWIN SERVICES GROUP (2010) LTD.

 

 

 

 

 

 

By:

/s/ Jonathan Simpson-Dent

 

Name:

Jonathan Simpson-Dent

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Michael J. Pinder

 

Name:

Michael J. Pinder

 

Title:

Director

 

 

 

 

 

CARDTRONICS HOLDINGS, LLC

 

 

 

 

 

 

By:

/s/ Todd Ruden

 

Name:

Todd Ruden

 

Title:

Treasurer

 

Signature Page to Fourth Amendment to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT AND LENDER:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

By:

/s/ Daglas Panchal

 

Name:

Daglas Panchal

 

Title:

Vice President

 

Signature Page to Fourth Amendment to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

By:

/s/ Adam Rose

 

Name:

Adam Rose

 

Title:

Senior Vice President

 

Signature Page to Fourth Amendment to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

 

By:

/s/ Dianne Feller

 

Name:

Dianne Feller

 

Title:

Senior Vice President

 

Signature Page to Fourth Amendment to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

COMPASS BANK

 

 

 

 

 

 

By:

/s/ Collis Sanders

 

Name:

Collis Sanders

 

Title:

Executive Vice President

 

 

Signature Page to Fourth Amendment to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------